DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–12 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0350590 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 June 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BINDER INCLUDING COPOLYMER OF STYRENE, (METH)ACRYLATE, AND SURFACTANT HAVING UNSATURATED BOND, SLURRY HAVING THE SAME, NONAQUEOUS BATTERY ELECTRODE USING THE SAME, AND NONAQUEOUS BATTERY USING THE SAME.

The abstract of the disclosure is objected to because the term "(meta)acrylate" is a misspelling of the term "(meth)acrylate." The term "(meth)acrylate" should be used in the abstract. See translation of WO 2019/131710 A1, which is the priority document of the instant application.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The term "(meta)acrylate" is used in paragraphs [0015], [0028], [0032], [0054], [0069], [0074], [0085], [0087], and [0123]. The term "(meth)acrylate" should be used in paragraphs [0015], [0028], [0032], [0054], [0069], [0074], [0085], [0087], and [0123]. The term "(meta)acrylate" is a misspelling of the term "(meth)acrylate." See translation of WO 2019/131710 A1, which is the priority document of the instant application.  
Appropriate correction is required.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:
Claim 9 recites the limitation "an active material the binder for the nonaqueous battery electrode according to claim 1." A semi-colon (;) or comma (,) should separate "an active material" and "the binder."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "(meta)acrylate." It is unclear if the term "(meta)acrylate" encompasses acrylate and methacrylate, which is well known in the art to designated by "(meth)acrylate." See translation of WO 2019/131710 A1, which is the priority document of the instant application.
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "(meta)acrylate." It is unclear if the term "(meta)acrylate" encompasses acrylate and methacrylate, which is well known in the art to designated by "(meth)acrylate." See translation of WO 2019/131710 A1, which is the priority document of the instant application.
Claim 4 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 4 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "(meta)acrylate." It is unclear if the term "(meta)acrylate" encompasses acrylate and methacrylate, which is well known in the art to designated by "(meth)acrylate." See translation of WO 2019/131710 A1, which is the priority document of the instant application.
Claims 6–8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 6–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the binder for the nonaqueous battery electrode according to claim 1" and includes all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the slurry for the nonaqueous battery electrodes according to claim 9" and includes all the limitations of claim 9. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the nonaqueous battery electrode according to claim 10" and includes all the limitations of claim 10. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanasaki et al. (WO 2015/119084 A1, hereinafter Hanasaki '084).
Regarding claim 1, Hanasaki '084 discloses a binder for a nonaqueous battery electrode, comprising
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 1, [0060]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 1, [0060]).
Regarding claim 3, Hanasaki '084 discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) and the (meta)acrylate (a2) is 70 to 100% by mass (TABLE 1, [0060]).
Regarding claim 4, Hanasaki '084 discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) is 15.0 to 70.0% by mass (TABLE 1, [0060]).
Regarding claim 5, Hanasaki '084 discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the (meta)acrylate (a2) is 30.0 to 85.0% by mass (TABLE 1, [0060]).
Regarding claim 6, Hanasaki '084 discloses all claim limitations set forth above and further discloses a binder:
wherein the styrene-based monomer (a1) is at least one selected from the group consisted of styrene, chlorostyrene, vinyltoluene, t-butylstyrene, vinylbenzoic acid, methyl vinylbenzoate, vinylnaphthalene, chloromethyl styrene, hydroxymethylstyrene, p-styrenesulfonic acid, and sodium p-styrenesulfonate (TABLE 1, [0060]).
Regarding claim 7, Hanasaki '084 discloses all claim limitations set forth above and further discloses a binder, further comprising:
an ethylenically unsaturated carboxylic acid (a3) having one ethylenically unsaturated bond in the molecule (TABLE 1, [0060]).
Regarding claim 8, Hanasaki '084 discloses all claim limitations set forth above and further discloses a binder:
wherein the binder has a glass transition temperature of 30° C or less (TABLE 1, [0023]).
Regarding claim 9, Hanasaki '084 discloses a slurry for a nonaqueous battery electrode, comprising an active material, a binder, and an aqueous medium (see composition, [0064]), wherein the binder comprises:
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 1, [0060]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 1, [0060]).
Regarding claim 10, Hanasaki '084 discloses a nonaqueous battery electrode, comprising an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see negative electrode, [0064]), wherein the slurry includes an active material, a binder, and an aqueous medium (see composition, [0064]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 1, [0060]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 1, [0060]).
Regarding claim 11, Hanasaki '084 discloses a nonaqueous battery comprising a nonaqueous battery electrode (see lithium ion secondary battery, [0065]), wherein the nonaqueous battery electrode comprises an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see negative electrode, [0064]), wherein the slurry includes an active material, a binder, and an aqueous medium (see composition, [0064]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 1, [0060]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 1, [0060]).
Regarding claim 12, Hanasaki '084 discloses a method of producing a binder for a nonaqueous battery electrode, the method comprising:
performing emulsion polymerization of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and an ethylenically unsaturated carboxylic acid ester (a2) in the presence of a surfactant (B) (TABLE 1, [0060]),
wherein an amount of the surfactant (B) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the ethylenically unsaturated monomer (A) (TABLE 1, [0060]).

A
B
C
D
E
F
Note
STY (pbm1)
50.4
50.8
51.2
41.9
49.2
47.7
a1
EHA (pbm)
44.1
44.5
44.9
53.3
43.1
47.7
a2
HEMA (pbm)
2
2
2
1.9
1.9
0
a2
AA (pbm)
1.6
0.8
0
0.8
3.9
3.2
a3
NASS (pbm)
0.4
0.4
0.4
0.4
0.6
0.4
a1
TMPMA (pbm)
0.5
0.5
0.5
0.5
0.5
0
a2
JS-20 (pbm)
1
1
1
1
1
1
B1
08E (pbm)
0.4
0.4
0.4
0.4
0.4
0.4
B2
Σ Bi / Σ (Bi+ai) (pbm)
1
1
1
1
1
1
claim 1
(a1 + a2) / Σ ai (mass%)
95
96
97
96
93
96
claim 3
a1 / Σ ai (mass%)
51
52
52
43
50
49
claim 4
a2 / Σ ai (mass%)
48
48
47
57
49
51
claim 5
Tg (°C)
-2
-3
-4
-17
-1
-7
claim 8

Table 1-Properties of Emulsions A to F in Hanasaki '084. 1pbm-parts by mass

Claim(s) 1 and 3–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanasaki et al. (WO 2015/119085 A1, hereinafter Hanasaki '085).
Regarding claim 1, Hanasaki '085 discloses a binder for a nonaqueous battery electrode, comprising
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 2, [0056]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 2, [0056]).
Regarding claim 3, Hanasaki '085 discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) and the (meta)acrylate (a2) is 70 to 100% by mass (TABLE 2, [0056]).
Regarding claim 4, Hanasaki '085 discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) is 15.0 to 70.0% by mass (TABLE 2, [0056]).
Regarding claim 5, Hanasaki '085 discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the (meta)acrylate (a2) is 30.0 to 85.0% by mass (TABLE 2, [0056]).
Regarding claim 6, Hanasaki '085 discloses all claim limitations set forth above and further discloses a binder:
wherein the styrene-based monomer (a1) is at least one selected from the group consisted of styrene, chlorostyrene, vinyltoluene, t-butylstyrene, vinylbenzoic acid, methyl vinylbenzoate, vinylnaphthalene, chloromethyl styrene, hydroxymethylstyrene, p-styrenesulfonic acid, and sodium p-styrenesulfonate (TABLE 2, [0056]).
Regarding claim 7, Hanasaki '085 discloses all claim limitations set forth above and further discloses a binder, further comprising:
an ethylenically unsaturated carboxylic acid (a3) having one ethylenically unsaturated bond in the molecule (TABLE 2, [0056]).
Regarding claim 8, Hanasaki '085 discloses all claim limitations set forth above and further discloses a binder:
wherein the binder has a glass transition temperature of 30° C or less (TABLE 2, [0026]).
Regarding claim 9, Hanasaki '085 discloses a slurry for a nonaqueous battery electrode, comprising an active material, a binder, and an aqueous medium (see composition, [0060]), wherein the binder comprises:
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 2, [0056]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 2, [0056]).
Regarding claim 10, Hanasaki '085 discloses a nonaqueous battery electrode, comprising an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see anode, [0060]), wherein the slurry includes an active material, a binder, and an aqueous medium (see composition, [0060]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 2, [0056]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 2, [0056]).
Regarding claim 11, Hanasaki '085 discloses a nonaqueous battery comprising a nonaqueous battery electrode (see lithium ion secondary battery, [0060]), wherein the nonaqueous battery electrode comprises an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see anode, [0060]), wherein the slurry includes an active material, a binder, and an aqueous medium (see composition, [0060]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 2, [0056]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 2, [0056]).
Regarding claim 12, Hanasaki '085 discloses a method of producing a binder for a nonaqueous battery electrode, the method comprising:
performing emulsion polymerization of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and an ethylenically unsaturated carboxylic acid ester (a2) in the presence of a surfactant (B) (TABLE 2, [0056]),
wherein an amount of the surfactant (B) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the ethylenically unsaturated monomer (A) (TABLE 2, [0056]).

A
B
C
D
F
G
Note
STY (pbm1)
49.2
49.2
50.4
50.8
41.9
51.2
a1
EHA (pbm)
43.1
43.1
44.1
44.5
53.3
44.9
a2
HEMA (pbm)
1.9
1.9
2
2
1.9
2
a2
AA (pbm)
3.9
3.9
1.6
0.8
0.8
0
a3
NASS (pbm)
0.4
0.4
0.4
0.4
0.6
0.4
a1
TMPMA (pbm)
0.5
0.5
0.5
0.5
0.5
0.5
a2
JS-20 (pbm)
1
1
1
1
1
1
B1
08E (pbm)
0.4
0.4
0.4
0.4
0.4
0.4
B2
Σ Bi / Σ (Bi+ai) (pbm)
1
1
1
1
1
1
claim 1
(a1 + a2) / Σ ai (mass%)
93
93
95
96
96
97
claim 3
a1 / Σ ai (mass%)
50
50
51
52
43
52
claim 4
a2 / Σ ai (mass%)
49
49
48
48
57
47
claim 5
Tg (°C)
-1
-1
-2
-3
-17
-4
claim 8

Table 2-Properties of Emulsions A to D, F, and G in Hanasaki '085. 1pbm-parts by mass

Claim(s) 1–7 and 9–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (WO 2016/103559 A1, hereinafter Sasaki).
Regarding claim 1, Sasaki discloses a binder for a nonaqueous battery electrode, comprising
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 1, [0132]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 1, [0132]).
Regarding claim 2, Sasaki discloses all claim limitations set forth above and further discloses a binder:
wherein the total amount of the structural unit derived from the surfactant (B1) having an ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.10 parts by mass or more and less than 0.30 parts by mass with respect to 100 parts by mass of the ethylenically unsaturated monomer (A) (TABLE 1, [0132]).
Regarding claim 3, Sasaki discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) and the (meta)acrylate (a2) is 70 to 100% by mass (TABLE 1, [0132]).
Regarding claim 4, Sasaki discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) is 15.0 to 70.0% by mass (TABLE 1, [0132]).
Regarding claim 5, Sasaki discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the (meta)acrylate (a2) is 30.0 to 85.0% by mass (TABLE 1, [0132]).
Regarding claim 6, Sasaki discloses all claim limitations set forth above and further discloses a binder:
wherein the styrene-based monomer (a1) is at least one selected from the group consisted of styrene, chlorostyrene, vinyltoluene, t-butylstyrene, vinylbenzoic acid, methyl vinylbenzoate, vinylnaphthalene, chloromethyl styrene, hydroxymethylstyrene, p-styrenesulfonic acid, and sodium p-styrenesulfonate (TABLE 1, [0132]).
Regarding claim 7, Sasaki discloses all claim limitations set forth above and further discloses a binder further comprising:
an ethylenically unsaturated carboxylic acid (a3) having one ethylenically unsaturated bond in the molecule (TABLE 1, [0132]).
Regarding claim 9, Sasaki discloses a slurry for a nonaqueous battery electrode, comprising an active material, a binder, and an aqueous medium (see slurry, [0133]), wherein the binder comprises:
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 1, [0132]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 1, [0132]).
Regarding claim 10, Sasaki discloses a nonaqueous battery electrode, comprising an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see negative electrode, [0133]), wherein the slurry includes an active material, a binder, and an aqueous medium (see slurry, [0133]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 1, [0132]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 1, [0132]).
Regarding claim 11, Sasaki discloses a nonaqueous battery comprising a nonaqueous battery electrode (see battery, [0135]), wherein the nonaqueous battery electrode comprises an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see negative electrode, [0133]), wherein the slurry includes an active material, a binder, and an aqueous medium (see slurry, [0133]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meta)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (TABLE 1, [0132]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and a surfactant (B2) not contained in the copolymer (P) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the copolymer (P) (TABLE 1, [0132]).
Regarding claim 12, Sasaki discloses a method of producing a binder for a nonaqueous battery electrode, the method comprising:
performing emulsion polymerization of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and an ethylenically unsaturated carboxylic acid ester (a2) in the presence of a surfactant (B) (TABLE 1, [0132]),
wherein an amount of the surfactant (B) is 0.10 to 1.00 parts by mass with respect to 100 parts by mass of the ethylenically unsaturated monomer (A) (TABLE 1, [0132]).

1
2
3
4
5
6
Note
STY (pbm1)
19
19
19
18
18
18
a1
MMA (pbm)
74
74.8
71
75
75
75
a2
MAA (pbm)
5
5
5
5
5
5
a2
EDMA (pbm)
1
1
1
1
1
1
a3
PD-104 (pbm)
1
0.2
4
0
0
0
a1
SDBS (pbm)
0
0
0
1
1
1
a2
Σ Bi / Σ (Bi+ai) (pbm)
1.0
0.2
4.0
1.0
1.0
1.0
claim 1
Σ Bi / Σ (ai) (pbm)
1.0
0.2
4.2
1.0
1.0
1.0
claim 2
(a1 + a2) / Σ ai (mass%)
94
94
94
94
94
94
claim 3
a1 / Σ ai (mass%)
19
19
20
18
18
18
claim 4
a2 / Σ ai (mass%)
80
80
79
81
81
81
claim 5

Table 3-Properties of Examples 1 to 6 in Sasaki. 1pbm-parts by mass


7
8
9
10
11
12
Note
STY (pbm1)
19
19
19
19
19
4
a1
MMA (pbm)
75
75
75
70.5
74.95
74
a2
MAA (pbm)
5
5
5
5
5
5
a2
EDMA (pbm)
1
1
1
4.5
0.05
1
a3
PD-104 (pbm)
0
0
0
1
1
1
a1
SDBS (pbm)
1
1
1
0
0
0
a2
Σ Bi / Σ (Bi+ai) (pbm)
1.0
1.0
1.0
1.0
1.0
1.2
claim 1
Σ Bi / Σ (ai) (pbm)
1.0
1.0
1.0
1.0
1.0
1.2
claim 2
(a1 + a2) / Σ ai (mass%)
94
94
94
90
95
93
claim 3
a1 / Σ ai (mass%)
19
19
19
19
19
5
claim 4
a2 / Σ ai (mass%)
80
80
80
76
81
94
claim 5

Table 4-Properties of Examples 7 to 12 in Sasaki. 1pbm-parts by mass

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725